DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 2, it is unclear whether the applicant is claiming the container being replaceable or the food within the container is replenishable. The claim appears to state that the food is replenishable however the specification appears to disclose the container as replaceable and the trap is replenished with a new food container.
Claim 1 recites the limitation "rot resistant" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In re claims 1 and 2, it is unclear how the peelable sheeted material covers and seals the bait container and also is adhered to the bail anchor? The claim states that the peelable material is adhered to the bail anchor however the specification appears to disclose the sheeted material being adhered to the upper lip of the bait container and the container being adhered to the bail anchor. There does not appear to be support in the specification for the sheeted material being adhered to the bail anchor. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (5,148,624) in view of Simon (4,925,684).
In re claim 1, with reference to Figures 10 and 11, col.5 lines 57-68, and col. 6 line 59 to col.7 line 24, Schmidt discloses a pre-loaded rodent trap, comprising: a rodent trap, platform including a base, a bail, a spring and a hook; a bail anchor having a recess for containing a replenishable nonartificial fresh food bait for attracting rodents; a peelable sheeted material covering the replenishable rot resistant nonartificial fresh food bait and sealing off the recess to contain the bait to maintain freshness: said bail anchor being capable of triggering the trap when a rodent applies its weight thereon while attempting to eat the unsealed bait, wherein said peelable sheeted material is adhered to the bail anchor. Not disclosed is the peel strength of the sheet material.
However, with reference to col.5 lines 17-35, Simon discloses a food container having a peelable sheeted material wherein said peelable sheeted material has a peel strength from 0.01 N/mm to 15 N/mm. (2 N/mm). The advantage of this is to make the material easy for the user to open. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the peelable material of Schmidt to have a peel strength of 2 N/mm as taught by Simon in order to make the package easy for the user to open.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (5,148,624) in view of Simon (4,925,684) and Giles, Jr. (9,737,069).
In re claim 2, with reference to Figures 10 and 11, col.5 lines 57-68, and col. 6 line 59 to col.7 line 24, Schmidt discloses a pre-loaded rodent trap, comprising: a rodent trap platform including a base, a bail, a spring and a hook ; a container for containing a replenishable, rot resistant non-artificial fresh food bait for attracting rodents, said container having a top and a bottom; a removable, peelable sheeted material covering the top of the container containing the non-artificial fresh food bait, wherein the peelable sheeted material seals off the container to maintain freshness of the fresh food bail during shipping and display at a sales location; a bail anchor for receiving the container thereon for containing the non-artificial fresh food bait for attracting rodents; said bail anchor being capable of triggering the trap when a rodent applies its weight thereon while attempting to eat the bait. Not disclosed is the peel off release under layer and the peel strength of the sheet material.
However, with reference to col.1 lines 45-50, Giles, Jr. discloses a rodent trap having a bait container with an adhesive layer for securing the bait container to the trap. The advantage of this is to prevent the rodent from removing the bait container. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the bait container of Schmidt with an adhesive under layer as disclosed by Giles, Jr. in order to prevent the rodent from removing the bait container. It would have been obvious to provide the adhesive layer in any known, suitable form including a peel off release layer in order to provide the container itself with adhesive.
However, with reference to col.5 lines 17-35, Simon discloses a food container having a peelable sheeted material wherein said peelable sheeted material has a peel strength from 0.01 N/mm to 15 N/mm. (2 N/mm). The advantage of this is to make the material easy for the user to open. Therefore it would have been obvious to one having ordinary skill in the art at the .
Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. Applicant stated the claims were amended to include elements which were missing in the cited prior art, but failed to explain how the claims avoid the references or distinguish from them.  The examiner has modified the previous claim rejection from the Non-Final Office action dated 04/09/2020 in response to Applicant’s claim amendments. See above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644